Citation Nr: 1048333	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-30 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from September 
1968 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

As support for his claim, the Veteran testified at a hearing at 
the RO in August 2010 before the undersigned Veterans Law Judge 
of the Board (Travel Board hearing).


REMAND

During his recent hearing, the Veteran explained why he was 
unable to make his most recent VA compensation examination - 
which the RO scheduled to take place at the VA Medical Center 
(VAMC) in Houston (more than 3 hours travel) rather than at the 
audiometric clinic nearer his home at the VAMC in Shreveport, 
Louisiana (just 60 miles away, in comparison).  So, if possible, 
VA needs to try and better accommodate him and have this 
evaluation at the facility closer to his home to reassess the 
severity of his hearing loss - especially since he already has 
had a prior hearing evaluation in October 2007 at the Shreveport 
VA audiometry clinic and receives all of his other treatment 
there, as well.

This examination is especially needed to determine the effect, if 
any, of this disability on his occupational functioning and daily 
activities.  He asserts that his hearing loss disability is 
definitely worse since his last VA examination.  
See his January 2008 claim (on VA Form 21-4138) and the 
transcript of his August 2010 hearing testimony.  See also Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held 
that, when a Veteran claims that a disability is worse than when 
originally rated (or last examined by VA), and the available 
evidence is too old to adequately evaluate the current state of 
the condition, VA must provide a new examination).

Importantly, none of his audiological evaluations to date, 
whether for treatment or compensation purposes, has yet addressed 
the impact of the service-connected bilateral sensorineural 
hearing loss on the Veteran's ability to obtain or maintain 
substantially gainful employment.  Significantly, VA hearing 
examination worksheets were revised during the pendency of this 
appeal to include the effect of a hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 
(Department of Veterans Affairs Apr. 24, 2007); see also 
38 C.F.R. § 4.10 (2010); Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007).  Because no VA examiner has commented on the 
specific functional effects of the Veteran's bilateral 
hearing loss disability, an additional examination and opinion 
addressing these important issues are needed to fairly decide 
this claim.  Martinak, 21 Vet. App. at 455-56.

Concerning his occupational history, at the time of his October 
1997 VA examination, the Veteran reported having worked for over 
25 years in the construction industry as a drywall contractor.  
When subsequently seen in May 2004 in the VA audiology clinic, he 
reported that he was still working 
full-time and enjoyed recreational pursuits of fishing, deer 
hunting, and gardening.  Whether this continues to be the case, 
however, remains unclear, requiring reevaluation - especially 
since the report of even his most recent October 2007 evaluation, 
which was more than 3 years ago, does not contain this necessary 
information.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
and Allday v. Brown, 7 Vet. App. 517, 526 (1995).



Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.	Schedule the Veteran for another 
VA audiological examination to reassess 
the severity of his bilateral hearing loss 
disability.  

If at all possible, have the Veteran 
examined at the VA medical facility 
nearest his home, in particular, at the 
Overton Brooks VAMC in Shreveport, 
Louisiana, rather than at the VAMC in 
Houston.

The examiner should review the claims file 
for this condition's history.  The 
examiner should identify auditory 
thresholds, in decibels, at frequencies of 
1000, 2000, 3000, and 4000 Hertz, and the 
resultant average.  A Maryland CNC Test 
also should be administered to determine 
speech recognition scores.

As well, the examiner is requested to 
describe the functional effects of the 
Veteran's bilateral hearing loss 
disability, including on his 
occupational functioning and daily 
activities.  See Revised Disability 
Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 
(2009); Martinak v. Nicholson, 21 Vet. 
App. 447, 455-56 (2007).  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  



2.	Then readjudicate the claim in light 
of any additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
an opportunity to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of the 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


